                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                           1:19-CR-00017-RJC-WCM
USA                                          )
                                             )
    v.                                       )              ORDER
                                             )
JOSEPH F. WISEMAN JR.                        )
                                             )

         THIS MATTER is before the Court on the parties’ Joint Motion for Entry of

Restitution Order. (Doc. No. 59).

         At the sentencing of this matter, the Court held that final determination of

restitution would be left open as authorized by 18 U.S.C. § 3664(d)(5). (Doc. No. 38:

Judgment at 4). The parties have now proposed a loss amount for the victim,

supported by a preponderance of the evidence, that constitutes a “final

determination” for purposes of ordering restitution pursuant to the Mandatory

Victim Restitution Act, 18 U.S.C. § 3663A. (Doc. No. 59-1: Motion at Exhibit A).

         IT IS THEREFORE ORDERED that, based on the reasons set forth in the

parties’ motion, 18 U.S.C. § 3664(d)(5), and the Mandatory Victim Restitution Act,

the Judgment in this case, (Doc. No. 38), shall be amended to include a final

restitution figure of $150,000, noting that amount has been paid in full as part of

the civil Settlement Agreement, (Doc. No. 59-1: Motion at Exhibit A). All other

terms of the original Judgment, (Doc. No. 38), remain unchanged.




     Case 1:19-cr-00017-RJC-WCM Document 60 Filed 03/04/21 Page 1 of 2
       The Clerk is directed to certify copies of this order to Defendant, counsel for

Defendant, the United States Attorney, the United States Marshals Service, the

United States Probation Office, and the Financial Administration Unit of the

Clerk’s Office.

 Signed: March 4, 2021




      Case 1:19-cr-00017-RJC-WCM Document 60 Filed 03/04/21 Page 2 of 2
